Exhibit 10.38

 

May 8, 2003

 

Peter J. Minihane

c/o Visual Networks, Inc.

2092 Gaither Road

Rockville, MD 20850

 

Dear Peter:

 

This letter confirms our agreement concerning your separation from Visual
Networks, Inc. (“Visual”). We believe that the terms of this letter agreement
reflect our mutual desires to provide for an amicable departure from your
position and a smooth transition for Visual.

 

1.    You will resign as an employee of Visual at such time is agreed upon
between you and Lawrence S. Barker (your “Departure Date”). In the event that
Visual’s Board of Directors determines, in its sole discretion, to pay you a
bonus, you will receive any such bonus as part of your final payroll check.

 

2.    You agree to abide by your obligations under your non-solicitation,
non-competition and non-disclosure agreement (“Noncompete Agreement”).

 

3.    Notwithstanding your resignation as an employee, the stock options you
have been awarded that you have not exercised shall continue to vest in
accordance with the schedule and terms set forth in such grants so long as you
continue to be a member of Visual’s Board of Directors, which shall be deemed
“in a service relationship” with Visual for the purposes of the related grant
agreements.

 

4.    Your current health insurance coverage will continue through your
Departure Date. Thereafter, you are eligible to continue your health insurance
coverage for an additional 18 months under COBRA. Visual will pay your COBRA
premiums for health insurance coverage through September 30, 2003, should you
elect to continue such coverage. You may also have certain conversion and/or
continuation rights under the terms of our group life insurance policy, and
these may be exercised by you, at your expense, after your Departure Date. We
will provide you with further details on these conversion/continuation rights in
a separate document.

 

5.    You will continue to serve on Visual’s Board of Directors until the
expiration of your current term, at which point you shall be eligible for
reelection in accordance with Visual’s By-laws. During any period of time that
you are serving on the Board of Directors, and for a period of 90 days following
your last date of service on the Board, you shall have access to Visual’s email
and voice mail systems, and Visual shall maintain email and voice mail accounts
for you on such systems.

 

6.    You will be reimbursed for all ordinary and necessary reasonable business
related expenses incurred by you prior to your Departure Date. You must submit
your request for reimbursement for these expenses, accompanied by proper
documentation, to Lawrence S. Barker on or before July 1, 2003. In the event
that any such expenses incurred during the period of your employment shall be
characterized by the Internal Revenue Service as taxable income to you, Visual
agrees to reimburse you for any tax liability you may incur as a result of such
characterization.

 

7.    You will have no further right to participate in the Visual 401(k) Plan
after your Departure Date; however, any vested rights in this plan which you
currently have shall not be affected by this Agreement.

 

45



--------------------------------------------------------------------------------

8.    You will retain all computer-related equipment provided to you by Visual
that is currently in your possession, including your laptop computer, desktop
computer, fax machine, and printer. Until September 30, 2003, we will pay the
services for your cell phone and your Blackberry. You will be solely responsible
for servicing and maintaining all such equipment.

 

9.    Except as expressly set forth above, after your Departure Date, you will
be entitled to no other or further compensation, remuneration or benefits from
Visual other than as may be provided to you in your service as a member of the
Board of Directors.

 

10.    You acknowledge that this Agreement is a full and accurate embodiment of
the understanding between the parties and that it supersedes any prior
agreements or understandings made by the parties, except that your
responsibilities following your termination of employment, as set forth in your
Non-compete Agreement, shall remain in full force and effect. The terms of this
Agreement may not be modified, except by mutual consent of the parties. Any and
all modifications must be reduced to writing and signed by the parties to be
effective.

 

11.    This Agreement will be interpreted and enforced in accordance with
Maryland law.

 

If the terms of our proposal are acceptable, please indicate your acceptance by
signing below and returning to me a signed copy of this Agreement. By signing
below, you are confirming that you have reviewed this agreement, understand its
terms, and are entering into the Agreement freely and voluntarily.

 

Please let me know if you have any questions. I wish you the best of success and
personal and professional fulfillment in the future.

 

 

Sincerely, /s/ SCOTT E. STOUFFER

--------------------------------------------------------------------------------

Scott E. Stouffer

Chairman of the Board

 

 

 

AGREED AND ACCEPTED

 

 

/s/ PETER J. MINIHANE

--------------------------------------------------------------------------------

Peter J. Minihane

 

 

Date:    5-27-03                

 

46